Citation Nr: 1703260	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder and drug and alcohol abuse in full remission.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Chicago, Illinois.

When this case was before the Board in October 2013, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD with secondary depressive disorder and drug and alcohol abuse in full remission.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD with secondary depressive disorder and drug and alcohol abuse in full remission have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In December 2009, the Veteran perfected an appeal as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD with secondary depressive disorder and drug and alcohol abuse in full remission.  However, in an April 2016 correspondence, the Veteran indicated his desire to withdraw his appeal as to this issue.  In a September 2016 correspondence, the Veteran's representative confirmed his desire to withdraw the appeal.  Neither the Veteran nor his representative has contacted VA since the September 2016 correspondence.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and the issue is dismissed.

ORDER

The appeal as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD with secondary depressive disorder and drug and alcohol abuse in full remission is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


